Case 1:18-cV-O4O47-LAK Document 69 Filed 11/20/18 Page 1 of 1

 

 

 

 

 

§ __- §. 4_ -_..-
2 USDC SDNY
i .
§ DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICNLLY _F.ILED
SOUTHERN DISTRICT OF NEW YORK DOC #= ' "'- _ '
jl.§ lie """""""""""""""""""" X DATE_ _FlLED= wet ama ' `
.., __ ; l dd l` ' 7 - , 7
CUSTOMS AND TAX ADMINISTRATION OF THE
KINGDOM OF DENMARK (SKAT) TAX REFUND 18-md-2865 (LAK)
LITIGATION
This paper applies to All Cases.
_____________________________________ x

PRETRIAL ORI)ER NO. 6

LEWIS A. KAPLAN, Districf Judge.
The Court having conducted a Rule 16 conference With counsel, it is hereby
ORDERED, as follows:

l . The application of Mark D. Ailison, Esq., of the firm of Caplin & Drysdale for
appointment as Lead Counsel for defendants [DI 6} is granted

2. The parties shall confer With respect to the role of Lead Counsel for defendants
and all ether matters relating to the just, speedy and inexpensive conduct of the litigation, including
among other things, the management and coordination of discovery and of motion practice Lead
Counsel shall file its proposed order With respect to these matters on or before December 18, 2018.
Any response to that proposal shall be filed on or before January ll, 2019. The Couit shall conduct
a conference on these matters on Janualy 24, 2019 at 9:30 a.rn.

 

3. The dates set forth in paragraphs 6.1, 6.2 and 6.4 of Pretrial Order No. 4 are
adjourned sine dz`e.

4. Lead Counsel shall consult with the Clerk of Court to ensure that all individual
actions With this multidistrict litigation are related to this master docket number lS-md-ZSGS for
electronic filing purposes

SO ORDERED.

Dated: Novernber 20, 2018

United States District Judgc

 

